                   Case 1:18-cv-00785-WMR Document 57 Filed 09/10/19 Page 1 of 2




                  Minute Sheet for proceedings held In Open Court on 09/10/2019.

         TIME COURT COMMENCED: 9:20 A.M.             COURT REPORTER:
         TIME COURT CONCLUDED: 4:40 P.M.             Wynette Blathers
         TIME IN COURT: 6:20                         COURT INTERPRETERS:
         OFFICE LOCATION: Atlanta                    Yang Cao and Timothy Cho
                                                     DEPUTY CLERK: Jennifer Lee
         ATTORNEYS
                          Li Wang Carl Sollee representing Sabrina Williams
         PRESENT:
                          Billy Crecelius representing Defendants
         OTHERS
         PRESENT:         Li Wang
         PROCEEDING
         CATEGORY:        Jury Trial Continued;
         MINUTE TEXT:     The Court ruled on objections to Lisa Walker's
                          deposition. Plaintiff's     witness,    Tyrone   General,
                          testified by video deposition. Defendant Li Wang
                          testified. Plaintiff's witness Lin       Zhao    testified.
                          Plaintiff's witness Lisa Walker's testimony entered via
                          deposition transcript. Plaintiff's 220, 232-235, 245-246
                          admitted without objection. Plaintiff rests. Defendants
                          moved for a directed verdict; Plaintiff responded in
                          opposition;     motion   is     not   granted. Defendants'
                          witnesses Zhitong Guo and Hai Sun testified. Defense
                          rests. Plaintiff called Sabrina Williams to testify in
                          rebuttal.

1 of 2
                   Case 1:18-cv-00785-WMR Document 57 Filed 09/10/19 Page 2 of 2



         HEARING       Hearing not concluded. Court adjourned and will
         STATUS:       reconvene at 9:00 AM on 9/11/2019. Jurors excused until
                       9:30 AM under the usual caution of the Court.
         TRIAL STATUS: Evidence Entered, continued.
         EXHIBIT       Exhibits retained by the Court to be forwarded to the
         STATUS:       Clerk's Office.




2 of 2
